DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alex (US 20120046799 A1) in view of Kato (JP H04236111 A).
Claim 1. Alex teaches a device for monitoring and alerting for contact of an object with a line strung between two upright posts ([0019] The catenary wire itself is supported regularly by mechanical structures (not shown) such as towers creating a number of catenary wire segments…[0020] A power line monitor 140, described further below, is positioned on the catenary wire 110.), 
the device (power line monitor 140) comprising:
a housing having a body 
([0026] housing or shell 230);
a processor in the housing 
([0026] Sensors and electronics of the monitor are disposed in a housing or shell 230.
[0075] Main controller 610 has a microcontroller 620 mounted thereon that controls the overall functions of the power line monitor.);
an accelerometer in the housing in operable communication with the processor 
([0045] The power line monitor can include a sensor, such as an Analog Devices accelerometer or the like to measure the vibration of the conductor.
[0078] vibration detector 820d such as an accelerometer
[0079] Signal outputs from the electrical and mechanical sensors 820a-820e are provided to main controller 810 through one or more sensor input connectors 830.); and
a power supply operably connected to the processor
([0076] The power line monitor has a power source 805),
wherein when the device is positioned on the line and the accelerometer senses movement of the device, the accelerometer generates and transmits a signal to the processor, the processor analyzes the signal to determine whether the signal meets a threshold and, if the threshold is met, the processor generates and transmits an alarm signal to a receiving device
([0079] The resultant conditioned signals are converted from analog to digital format by A/D converter 840 (FIG. 7) and provided to microcontroller 860 and mode switching trigger level detector 845, described in more detail below. When the power line monitor is in the standby mode, detector 845 compares one or more of the conditioned sensor outputs (e.g., the outputs from sensors 820a-820e) to predetermined threshold values for each sensor output. When one of the sensor outputs exceeds the predetermined threshold, the detector provides a signal to microcontroller 860, which, in turn, switches the power line monitor to the active mode.);and further discloses a housing having a body which powerlines are inserted through the housing but does not specifically disclose the housing having a body and a mounting portion extending from the body; and a mount positioned in the mounting portion.
However, Kato teaches a device with a housing having a body and a mounting portion extending from the body and a mount positioned in the mounting portion
([0019] In order to grasp a power line, plurality 41 made to project to the method of the inside of a diameter direction, for example, the grasping part which consists of four convex parts, is formed. And this case 49 has half cut structure divided into two up and down, in order to make attachment to an established power line easy. By binding tight that bolts 50 and 50 are also about flanges 48 and 48 provided in each joined part, the above-mentioned grasping part 41 can grasp power line 1A firmly, and can attach this measuring device 4 now to a power line.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use teaches a device with a housing having a body and a mounting portion extending from the body and a mount positioned in the mounting portion as taught by Kato within the system of Alex for the purpose of enhancing the device to be secured at a particular area on a line.

Claim 3. Alex and Kato teach the device of claim 1, further including a mount in the mounting portion (Kato [0019] flanges 48 and 48).

Claim 5. Alex and Kato teach the device of claim 1 including a second mounting portion extending from the body, the second mounting portion having a second mount, the mounting portions spaced from each other (Kato [0019] flanges 48 and 48).

Claim(s) 2, 4,and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alex, Kato and further in view of Alex, Kato and further in view of Fernandes’996 (US 4904996 A).
Claim 2. Alex and Kato teach the device of claim 1, and further discloses a plurality of sensors to capture data when a threshold is met but does not specifically disclose a camera, wherein the camera captures an image when the threshold is met, and wherein the image is transmitted to the receiving device.

However, Fernandes’996 teaches a  camera capturing an image and transmitted to a receiving device (
Col 5 lines 1-20; FIG. 2 shows a close-up of the monitoring system 16. Servo-motors 48 allow the video and infra-red imaging cameras to be adjusted in azimuth or elevation. The video camera 56 moves on tracks within module 46, driven by DC servo motors within module 46 for elevation control of the video camera.
Col 6 lines 15-35 photographs can be taken of insulator strings exhibiting corona emissions which are detected by acoustic, RF and ultra-violet sensors. Video data is transmitted to the ground station in digital format. Digital infra-red data on conductor hot-spots is super-imposed on the video imagery for spatial correlation of data.)

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a camera as taught by Fernandes’996 within the system of Alex and Kato for the purpose of enhancing the device to provide live view to determine the condition of the line.

Claim 4. Alex and Kato teach the device of claim 3,but does not specifically disclose wherein the camera is positioned in the mounting portion spaced from the mount.
However, Fernandes teaches a camera positioned in the mounting portion spaced from the mount
(Col 4 lines 60-67 electrical and/or optical interconnections between the forward propulsion module 18, the payload module 20 and rear propulsion module 24 are made through the Kevlar tubular connection 42 which can also support the weight of both the payload 20 and rear propulsion module 24. The payload pack 20 is made of cast aluminum and carries a video imaging and infra-red imaging module 46. Servo-motors 48 allow the video and infra-red imaging cameras to be adjusted in azimuth or elevation.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a camera positioned in the mounting portion spaced from the mount as taught by Fernandes within the system of Alex and Kato for the purpose of enhancing the device to arrange a camera to the mount so that can it can be easily removed or oriented into different directions.

Claim 6. Alex and Kato teach the device of claim 5, and further discloses a plurality of sensors to capture data when a threshold is met but does not specifically disclose a camera positioned in each mounting portion, each camera configured to capture an image when the threshold is met, and wherein the images are transmitted to the receiving device.
However, Fernandes teaches a  camera capturing an image and transmitted to a receiving device (
Col 4 lines 60-67 electrical and/or optical interconnections between the forward propulsion module 18, the payload module 20 and rear propulsion module 24 are made through the Kevlar tubular connection 42 which can also support the weight of both the payload 20 and rear propulsion module 24. The payload pack 20 is made of cast aluminum and carries a video imaging and infra-red imaging module 46. Servo-motors 48 allow the video and infra-red imaging cameras to be adjusted in azimuth or elevation.
Col 5 lines 1-20; FIG. 2 shows a close-up of the monitoring system 16. Servo-motors 48 allow the video and infra-red imaging cameras to be adjusted in azimuth or elevation. The video camera 56 moves on tracks within module 46, driven by DC servo motors within module 46 for elevation control of the video camera.
Col 6 lines 15-35 photographs can be taken of insulator strings exhibiting corona emissions which are detected by acoustic, RF and ultra-violet sensors. Video data is transmitted to the ground station in digital format. Digital infra-red data on conductor hot-spots is super-imposed on the video imagery for spatial correlation of data.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a camera as taught by Fernandes within the system of Alex and Kato for the purpose of enhancing the device to provide live view to determine the condition of the line.

Claim 7. Alex, Kato and Fernandes teach the device of claim 6, wherein the mounts are positioned in their respective mounting portions between the body and the respective cameras
(Fernandes Fig 1 shows mounting portions (i.e. modules 18 and 24) and camera 22 between the modules).

Claim 8. Alex and Kato teach the device of claim 1, and further discloses different sources of power but do not specifically disclose wherein the power supply is one or more solar cells.
However, Fernandes teaches wherein the power supply is one or more solar cells
(Col 9 lines 60-67 e.g. Rechargeable batteries, and if necessary solar panels provide power for the servo-motor controls 214, solenoid actuators, and all the payload electronic systems. The rechargeable battery power supply).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use solar cells as taught by Fernandes within the system of Alex and Kato for the purpose of enhancing the device to gain power from a natural resource.

Claim 9. Alex, Kato and Fernandes teach the device of claim 8, and the prior does not specifically disclose wherein the one or more solar cells are positioned on the housing. However, Fernandes teaches the usage of a solar panel  in order to move the device. Since the prior art requires a solar panel then one ordinarily would have found it obvious to have the solar panel mounted somewhere on the device in order to properly power the device.

Claim 10. Alex, Kato and Fernandes teach the device of claim 9, and the prior does not specifically disclose wherein the housing has a generally three-sided cross-section and wherein the one or more solar cells are positioned on two side of the housing. ever, Fernandes teaches the usage of a solar panel  in order to move the device. Since the prior art requires a solar panel then one ordinarily would have found it obvious to have the solar panel mounted somewhere on the device in order to properly power the device.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alex, Kato and further in view of Fernandes (US 4758962 A).
Claim 11. Alex and Kato teach the device of claim 1, but does not specifically disclose a receiver on the body for receiving an associated installation tool
However, Fernandes teaches a receiver on the body for receiving an associated installation tool
(Col 5 lines 40-45 e.g. hot stick 36 includes an attachment tool 38…to engage in portions of module 22).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a receiver on the body for receiving an associated installation tool as taught by Fernandes within the system of Alex and Kato for the purpose of enhancing the device to easily from the tool from the ground.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689